Citation Nr: 0529363	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-39 017	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a psychiatric disability manifested by an adjustment 
disorder, with chronic depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1965 to February 1969.

2.  On October 3, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative, and after the case is transferred 
to the Board, is effective when received by the Board and has 
the effect of withdrawing the notice of disagreement and 
substantive appeal.  38 C.F.R. § 20.204.  The veteran has 
withdrawn this appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.

                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


